DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. The applicant argues that Fu in view of Narroschke does not teach the newly amended language.  However, the examiner respectfully disagrees.  Fu teaches using Wiener-Hopf equations for one dimension filtering.  Further, Fu acknowledges the use of autocorrelation matrix and a cross-correlation vector (¶ 30).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4 and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2010/0074330, hereafter Fu) in view of Narroschke et al (US 9,712,846, hereafter Narroschke)
As per claim 1, Fu discloses a video coding apparatus for encoding or decoding a frame of a video, the video coding apparatus comprising a processor and a non-transitory storage medium carrying a program code, wherein the program code, when executed by the processor facilitates performing a programmed processor-implemented method comprising:
reconstructing the frame to render a reconstructed frame (¶ 28);
determining a set of filter parameters (¶ 28 and 29); and
filtering a block of the reconstructed frame based on the set of filter parameters to obtain a filtered block of the frame (¶ 30),
wherein the filtering operation comprises:
obtaining a matrix Ti, wherein each row of the matrix Ti comprises a plurality of pixels, wherein the pixels are determined based on a position of the i to obtain a transformed matrix Tfivw, wherein each row of the matrix tfivw is a one-dimensional transform of a corresponding row of the matrix Ti, and performing filtering by multiplying each element of the transformed matrix tfivw by a corresponding filter parameter of the set of filter parameters (¶ 30)..
However, Fu does not explicitly teach filtering, in a frequency domain and a pixel domain, a block of the reconstructed frame.
In the same field of endeavor, Narroschke teaches filtering, in a frequency domain and a pixel domain, a block of the reconstructed frame (column 14 lines 62 – 67).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Fu in view of Narroschke.  The advantage is to improve the image quality.
As per claim 2, Fu in view of Narroschke discloses the video coding apparatus of claim 1, wherein the programmed processor implemented method further comprises:
determining for the block, by carrying out a classifying operation, whether to filter the block: by carrying out determination a first filtering operation, wherein the first filtering operation comprises the filtering the block of the frame in the frequency domain and the pixel domain (Narroschke: column 14 lines 62 – 67), or
by carrying out a second filtering operation, wherein the second filtering operation, wherein the second filtering operation comprises filtering the block of the frame in the pixel domain (Narroschke: column 14 lines 62 – 67).
claim 3, Fu in view of Narroschke discloses the video coding apparatus of claim 2, wherein the classifying operation comprises determining to filter the block by carrying out the joint parameter determination and filtering operation based on one or more of the group consisting of: a smoothness measure being lower than a threshold, and a luma variance being lower than a threshold (Narroschke: column 18 lines 59 – column 19 lines 10).
As per claim 4, Fu in view of Narroschke discloses the video coding apparatus of claim 2, wherein the video coding apparatus is an encoder, and wherein the programmed processor-implemented method further comprises: determining, for a joint-filtering block for which the classifying operation has determined to filter using the joint parameter determination and filtering operation, whether to skip the filtering (Narroschke: column 22 lines 17 – 24).
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
As per claim 17, Fu discloses the method of claim 15.
However, Fu does not explicitly teach wherein the set of filter parameters for individually performing one of either a frequency domain filtering operation or a pixel domain filtering operation during the filtering is determined based on:

quantization parameters for the block obtained from a codec signaling information.
In the same field of endeavor, Narroschke teaches wherein the set of filter parameters for individually performing one of either a frequency domain filtering operation or a pixel domain filtering operation during the filtering is determined based on:
transformed pixel values that are obtained by transforming pixels in the pixel domain into the frequency domain, wherein the pixels are determined based on a position of the block (column 15 lines 19 – 44), and
quantization parameters for the block obtained from a codec signaling information (column 4 lines 25 - 35).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Fu in view of Narroschke.  The advantage is improved image compression.
Regarding claim 18, arguments analogous to those presented for claim 17 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 17 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 17 are applicable for claim 20.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Narroschke in further view of Ye et al (US 2010/0158103, hereafter Ye).

As per claim 12, Fu in view of Narroschke discloses the video coding apparatus of claim 1.
However, Fu in view of Narroschke does not explicitly teach further comprising one or more of the group consisting of: the adaptive_filtering_flag flag indicates that the mixed-domain filtering unit should be used to filter a frame, the frame_level_usage flag flag indicates that the entire reconstructed frame should be filtered, the macroblock_size field indicates a macroblock size which should be used for filtering, and the use_filtered_mb_flag flag indicates whether a filtered macroblock should be used.
In the same field of endeavor, Ye teaches further comprising one or more of the group consisting of: the adaptive_filtering_flag flag indicates that the mixed-domain filtering unit should be used to filter a frame, the frame_level_usage flag flag indicates that the entire reconstructed frame should be filtered, the macroblock_size field indicates a macroblock size which should be used for filtering, and the use_filtered_mb_flag flag indicates whether a filtered macroblock should be used.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Fu in view of Narroschke in further view of Ye.  The advantage is improved image compression.
Allowable Subject Matter
(s) 8 – 11 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487